Filed 2/3/16 P. v. Castenada CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E064605

v.                                                                      (Super.Ct.No. BAF1500388)

RODOLFO SAMUEL CASTENADA,                                               OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Edward D. Webster,

Judge. (Retired judge of the Riverside Super. Ct. assigned by the Chief Justice pursuant

to art. VI, § 6 of the Cal. Const.) Affirmed.

         Laurel Simmons, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Pursuant to a negotiated plea agreement, defendant and appellant Rodolfo Samuel

Castenada pled guilty to driving under the influence with a blood alcohol content of



                                                             1
0.08 percent or greater causing bodily injury to another person (Veh. Code, § 23153,

subd. (b)). Defendant also admitted that he had suffered one prior strike conviction (Pen.

Code, §§ 667, subds. (c) & (e)(1), 1170.12, subd. (c)(1)). In return, defendant was

sentenced to a stipulated term of 32 months in state prison with credit for time served.

Defendant appeals from the judgment, challenging the validity of the plea and ineffective

assistance of counsel. We find no error and affirm.

                                               I

                   FACTUAL AND PROCEDURAL BACKGROUND

       On April 27, 2015, defendant willfully and unlawfully drove a motor vehicle with

a blood alcohol level greater than 0.08 percent. While driving, defendant violated the law

and neglected to perform a duty imposed by law that proximately caused an accident

causing injury to another person.

       On June 2, 2015, a felony complaint was filed charging defendant with driving

under the influence of alcohol causing bodily injury to another person (Veh. Code,

§ 23153, subd. (a); count 1); driving under the influence with a blood alcohol content of

0.08 percent or greater causing bodily injury to another person (Veh. Code, § 23153,

subd. (b); count 2); failing to stop at the scene of the accident and fulfill legal

requirements (Veh. Code, § 20001, subd. (a); count 3); and driving a vehicle on a

suspended or revoked license (Veh. Code, § 14601.1, subd. (a); count 4). The complaint

also alleged that defendant had suffered one prior strike conviction, to wit, criminal

threats in 2006 (Pen. Code, §§ 667, subds. (c) & (e)(1); 1170.12, subd. (c)(1)).



                                               2
       On June 26, 2015, pursuant to a negotiated plea agreement, defendant pled guilty

to count 2 and admitted the prior strike conviction in exchange for a stipulated term of

32 months (the low term of 16 months, doubled) in state prison. After directly examining

defendant, the trial court found that defendant understood his declaration and the plea

form; that defendant understood the nature of the charges and the consequences of the

plea; that the plea was entered into freely, voluntarily, knowingly, and intelligently; and

that there was a factual basis for his plea.

       On July 30, 2015, defendant was sentenced to 32 months in state prison in

accordance with his plea agreement.

       On September 29, 2015, defendant filed a notice of appeal and request for

certificate of probable cause, challenging the validity of the plea based on defense

counsel’s advisement that he would receive half-time custody credits and defense

counsel’s failure to file a Romero1 motion. On October 2, 2015, the trial court granted

defendant’s request for certificate of probable cause.

                                               II

                                        DISCUSSION

       After defendant appealed, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of




       1   People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.


                                               3
the case, a summary of the facts and potential arguable issues, and requesting this court to

conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and he

has not done so.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.

                                            III

                                      DISPOSITION

       The judgment is affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                  RAMIREZ
                                                                                       P. J.
We concur:



McKINSTER
                          J.



MILLER
                          J.




                                             4